Case 3:20-cv-01733-TWR-RBB Document 1 Filed 09/03/20 PageID.1 Page 1 of 7




                                               '20CV1733 JAH RBB
Case 3:20-cv-01733-TWR-RBB Document 1 Filed 09/03/20 PageID.2 Page 2 of 7
Case 3:20-cv-01733-TWR-RBB Document 1 Filed 09/03/20 PageID.3 Page 3 of 7
Case 3:20-cv-01733-TWR-RBB Document 1 Filed 09/03/20 PageID.4 Page 4 of 7
Case 3:20-cv-01733-TWR-RBB Document 1 Filed 09/03/20 PageID.5 Page 5 of 7
Case 3:20-cv-01733-TWR-RBB Document 1 Filed 09/03/20 PageID.6 Page 6 of 7
Case 3:20-cv-01733-TWR-RBB Document 1 Filed 09/03/20 PageID.7 Page 7 of 7
